 1   James A. Clark, State Bar No. 278372
       james.clark@towerlegalgroup.com
 2   Renee N. Parras, State Bar No. 283441
      renee.parras@towerlegalgroup.com,
 3   TOWER LEGAL GROUP, P.C.
     1510 J Street, Suite 125
 4   Sacramento, CA 95814
     Telephone: 916.361.6009
 5   Facsimile: 916.361.6019
 6   Attorneys for Plaintiff
     AMANDA DENO
 7
 8
     Barbara A. Blackburn, State Bar No. 253731
 9    bblackburn@littler.com
     Nate Jenkins, State Bar No. 312067
10    njenkins@littler.com
     LITTLER MENDELSEN, P.C.
11   500 Capitol Mall, Suite 2000
     Sacramento, CA 95814
12   Telephone: 916.830-7200
     Facsimile: 916.471.0171
13
     Attorneys for Defendant
14   Educations Credit Management Corporation
15
16                                 UNITED STATES DISTRICT COURT

17                                EASTERN DISTRICT OF CALIFORNIA

18
19   AMANDA DENO,                                 Case No. 2:17-cv-02520-MCE-DB

20                   Plaintiff,                   STIPULATION AND ORDER TO
                                                  VOLUNTARILY DISMISS ACTION WITH
21          v.                                    PREJUDICE

22   EDUCATIONAL CREDIT MANAGEMENT Complaint Filed: October 27, 2017
     CORPORATION, A Minnesota Corporation; Trial Date: TBD
23   AND DOES 1-25, Inclusive,

24                   Defendant.

25
26
27
28

                                                              Case No. 2:17-cv-02520-MCE-DB
                 STIPULATION AND ORDER TO VOLUNTARILY DISMISS ACTION WITH PREJUDICE
 1          Plaintiff Amanda Deno (“Plaintiff”) and Defendant Educational Credit Management
 2   Corporation (“Defendant”) hereby stipulate through their counsel of record that the above-
 3   captioned action be voluntarily dismissed with prejudice, without costs or fees awarded to either
 4   party, pursuant to the parties’ settlement agreement in this matter.
 5          IT IS SO STIPULATED, BY AND THROUGH COUNSEL OF RECORD.
 6
      DATED: February 1, 2019                        TOWER LEGAL GROUP, P.C.
 7
 8
                                                     By: /s/ James A. Clark
 9                                                       James A. Clark
                                                         Renee N. Parras
10
                                                     Attorneys for Plaintiff
11                                                   AMANDA DENO
12
13
14   DATED: February 1, 2019                        LITTLER MENDELSEN, P.C.
15
16                                                  By: /s/ Barbara A. Blackburn
                                                        Barbara Blackburn
17                                                      Nathaniel Jenkins
18                                                  Attorneys for Defendant
                                                    Educational Credit Management Corporation
19
20
21
22
23
24
25
26
27
28

                                                                                 2:17-cv-02520-MCE-DB
                STIPULATION AND ORDER TO VOLUNTARILY DISMISS ACTION WITH PREJUDICE
 1                                                  ORDER
 2          Based on the foregoing stipulation between the parties, it is hereby ordered that the above-
 3   entitled matter be dismissed with prejudice, without costs or fees awarded to either party. The
 4   Clerk of the Court is directed to close this case.
 5          IT IS SO ORDERED.
 6   Dated: February 5, 2019
 7
 8

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

                                                          2                     2:17-cv-02520-MCE-DB
               STIPULATION AND ORDER TO VOLUNTARILY DISMISS ACTION WITH PREJUDICE
